Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed March 29, 2021 in response to the Office Action of December 28, 2020 is acknowledged and has been entered. Claims 1, 10, 16 have been amended. Claims 4-9, 11-12, 14-15 and 18-20 have been canceled. Claims 1-3, 10, 13, 16 and 17 are pending and under examination in this Office action.

Response to Amendment
The objections to claim 1 is now withdrawn in view of the claim amendment or claim cancellation.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Claim Objections
1 is objected to because of the following informalities:  in line 4, the term “the corrections” should be corrected to –the projection data correction-- to properly link to the term “correcting projection data” recited in line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., US 2016/0324499 A1, hereinafter Sen, in view of Ruijters .

Claim 1. Sen teaches in a method, comprising: 
“correcting projection data acquired during a diagnostic scan of a patient” ([0039]: metal artifact reduction may be applied to the acquired projection data); and
“reconstructing an image from the corrected projection data” ([0039]: metal artifact reduction may be applied to the acquired projection data to substantially reduce metal artifacts in images reconstructed from the acquired projection data), wherein
“the corrections include a metal artifact reduction that is calculated as a function of scout projection data acquired during a scout scan” ([0039]: such metal detection may be carried out prior to the acquisition scan, for example during a scout scan; and [0042]: a metal mask comprises a projection dataset comprising views including metal…Generating a metal mask may comprise performing simple thresholding on a projection dataset; FIG.5: step 540: perform guided metal mask generation and step 550: apply NMAR (normalized metal artifact reduction)).
In regard to the limitation of the metal artifact correction being calculated as a function of projection data, since the metal mask is generated for the purpose of metal artifact reduction, the metal mask is considered representing the metal artifact reduction. The metal mask is generated by performing simple thresholding on a 
Note that the term “to calculate” is broadly interpreted as to determine by mathematical methods to transforms one or more inputs into on ore more results. “Thresholding” is known in the field of art for imaging data processing that performs setting a predetermined value, comparing the input data values with such a predetermined value and generating an output data set based on the comparison. It is therefore considered a process that involves calculation. 
Further note that a “function” is broadly interpreted as a mathematical relationship of one variable being dependent to or determined based on another, for which the output data depends on the input data. Since metal mask of Sen is generated by performing simple thresholding on a projection dataset, the content of the projection dataset hence affects the outcome of the metal mask being generated. The metal mask that represents the metal artifact reduction is hence considered as a function of the projection data.

Sen does not teach that (1) the metal artifact is a beam-hardening artifact, i.e., the metal artifact reduction is a beam-hardening reduction, and (2) the scout scan is a three-dimensional scout scan.
In regard to (1), however, in an analogous CT imaging artifact reduction field of endeavor, Ruijters teaches that the metal artifact is a beam-hardening artifact in [0040]: there are highly radiation-opaque singularities such as metallic particles or objects embedded in surrounding tissue of lesser density, streak artifacts may occur in the reconstructed imagery. One reason for this is that the highly radiation-opaque singularities cause photo starvation and changes in the spectrum of the X-ray radiation that passes through the object, an effect sometimes also referred to as “beam hardening”.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the correction process of Sen employ such a feature of correcting a beam-hardening effect as taught in Ruijters for the advantage of correcting the artifact that causes the reconstruction algorithm to return an artificial material distribution that does not correctly describe the true material distribution, as suggested in Ruijters, [0040].

In regard to (2), neither Sen nor Ruijters teaches that the scout scan is a 3D scout scan.
However, in an analogous X-ray scout scan field of endeavor, Eronen teaches that the scout scan being a three-dimensional (3D) scout scan in [0040]: FIG.6: the patient P is generally positioned with respect to the apparatus 20…for 3-D imaging; a GUI 77 that includes a presentation of an initial view 92; [0041]: a position marker 96 is shown in the GUI 77…The position marker 96 includes a particular 3-D volume that is desired for imaging; [0042]: 3-D imaging can be selected at input key 99 (FIG.6); and [0044]: the control circuit 59 is programmed…in order to acquire at least one scout image.

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scout scan of Sen and Ruijters employ such a feature of being a “three-dimensional scout scan” as taught in Eronen for the advantages of “being used as inputs for automated determination of imaging parameters values” for “obtaining initial imaging parameters”, as suggested in Eronen, [0028].

Claim 2. Sen, Ruijters and Eronen combined teaches all the limitation of claim 1.
Neither Sen nor Ruijters teaches the claimed feature.
However, in an analogous X-ray imaging field of endeavor, Eronen teaches
“performing one or more of patient anatomy localization” ([0040]: the initial view 92 can include a picture or an X-ray of the object, for example a particular anatomy of the patient P; [0041]: FIG.6: a position marker 96 is shown in the GUI 77…The position marker 96 indicates a particular 3-D volume that is desired for imaging) and 
“automatic exposure control for the diagnostic scan” ([0054]: a method 300 of automatic dose control in an X-ray imaging apparatus; [0055]: the method 300 begins with the acquisition of at least one scout image at 302) 
“based on one or more of the scout projection data and a scout image reconstructed from the scout projection data” ([0049]: FIG.9: the method 200 begins at 202 when at least one scout image is acquired…at least one projection image acquired for the purpose of patient positioning, at least one image acquired for the specific purpose of automatic dose control; and [0068]: the scout images can be projection images).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the correction process of Sen and Ruijters employ such a feature of  “performing one or more of patient anatomy localization and automatic exposure control for the diagnostic scan based on one or more of the scout projection data and a scout image reconstructed from the scout projection data” as taught in Eronen for the advantages of “automatically determine imaging exposure parameters” and “limit excessive radiation to a patient being imaged” to provide an X-ray imaging system that is user friendly and can be efficient and effective  to avoid wasting time and applying excessive radiation to the patient, as suggested in Eronen, [0006].

Claim 3. Sen, Ruijters and Eronen combined teaches all the limitation of claim 1.
Sen further teaches 
“performing the 3D scout scan at a first energy and performing the diagnostic scan at a second energy different from the first energy” ([0030]: two or more sets of projection data are typically obtained for the imaged object at different tube peak kilovoltage levels; [0036]: the first projection dataset may correspond to a high energy projection dataset while the second projection dataset my correspond to a low energy projection dataset; and [0039]: such metal detection may be carried out prior to the acquisition scan, for example during a scout scan).

Claim 16. Sen teaches in FIGS. 1 and 2 a system, comprising: 
“an x-ray source (14) that emits a beam of x-rays (16) towards a subject (22) to be imaged” ([0020]: gantry 12 has an x-ray source 14 that projects a beam of x-rays 16 toward a detector assembly or collimator 18…the projected x-rays pass through a medical patient 22); 
“a detector (20) that receives the beam of x-rays (16) attenuated by the subject (22)” ([0020]: The pluratliy of detectors 20 sense the projected x-rays that pass through a medical patient 22); 
“a data acquisition system (DAS) (32) operably connected to the detector (20)” ([0020]: detector assembly 18 is formed by a pluratliy of detectors 20 and data acquisition system (DAS) 32); and 
“a computing device (36) operably connected to the DAS (32) comprising a non-transitory memory having stored thereupon executable instructions” ([0021]: DAS 32 converts the data to digital signals for subsequent processing; and [0022]: an image reconstructor 34 receives sampled and digitized x-ray data from DAS 32 and performs high speed reconstruction. The reconstructed image is applied as an input to a computer 36 which stores and image in a mass storage device 38) that when executed cause the computing device to: 
“perform a metal artifact correction on first projection data to acquire corrected projection data wherein the first projection data is acquired via the DAS during a [0039]: metal artifact reduction may be applied to the acquired projection data), and wherein
“the metal artifact correction is calculated as a function of second projection data acquired via the DAS during a scout scan” ([0039]: such metal detection may be carried out prior to the acquisition scan, for example during a scout scan; and [0042]: a metal mask comprises a projection dataset comprising views including metal…Generating a metal mask may comprise performing simple thresholding on a projection dataset; FIG.5: step 540: perform guided metal mask generation and step 550: apply NMAR (normalized metal artifact reduction)); and 
“reconstruct an image from the corrected projection data acquired” ([0039]: metal artifact reduction may be applied to the acquired projection data to substantially reduce metal artifacts in images reconstructed from the acquired projection data). 
In regard to the limitation of the metal artifact correction being calculated as a function of projection data, since the metal mask is generated for the purpose of metal artifact reduction, the metal mask is considered representing the metal artifact reduction. The metal mask is generated by performing simple thresholding on a projection dataset, which is considered as being “calculated” (performing simple thresholding) as a function of projection data” as claimed. 
Note that the term “to calculate” is broadly interpreted as to determine by mathematical methods to transforms one or more inputs into on ore more results. “Thresholding” is known in the field of art for imaging data processing that performs setting a predetermined value, comparing the input data values with such a 
Further note that a “function” is broadly interpreted as a mathematical relationship of one variable being determined based on another, for which the output data depends on the input data. Since metal mask of Sen is generated by performing simple thresholding on a projection dataset, the content of the projection dataset hence affects the outcome of the metal mask being generated. The metal mask that represents the metal artifact reduction is hence considered as a function of the projection data.

Sen does not teach that (1) the metal artifact is a beam-hardening artifact, i.e., the metal artifact reduction is a beam-hardening reduction, and (2) the scout scan is a three-dimensional scout scan.
In regard to (1), however, in an analogous CT imaging artifact reduction field of endeavor, Ruijters teaches that the metal artifact is a beam-hardening artifact in [0040]: there are highly radiation-opaque singularities such as metallic particles or objects embedded in surrounding tissue of lesser density, streak artifacts may occur in the reconstructed imagery. One reason for this is that the highly radiation-opaque singularities cause photo starvation and changes in the spectrum of the X-ray radiation that passes through the object, an effect sometimes also referred to as “beam hardening”.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the correction process of Ruijters, [0040].

In regard to (2), neither Sen nor Ruijters teaches that the scout scan is a 3D scout scan.
However, in an analogous X-ray scout scan field of endeavor, Eronen teaches that the scout scan being a three-dimensional (3D) scout scan in [0040]: FIG.6: the patient P is generally positioned with respect to the apparatus 20…for 3-D imaging; a GUI 77 that includes a presentation of an initial view 92; [0041]: a position marker 96 is shown in the GUI 77…The position marker 96 includes a particular 3-D volume that is desired for imaging; [0042]: 3-D imaging can be selected at input key 99 (FIG.6); and [0044]: the control circuit 59 is programmed…in order to acquire at least one scout image.
	Hence, since the scout image is acquired for the particular 3-D volume marked by the position marker on the GUI, such scout image considered is a “three-dimensional scout scan” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scout scan of Sen and Ruijters employ such a feature of being a “three-dimensional scout scan” as taught in Eronen for the advantages of “being used as inputs for automated determination of imaging parameters values” for “obtaining initial imaging parameters”, as suggested in Eronen, [0028].

Claim 17. Sen and Ruijters combined teaches all the limitation of claim 1. 
Sen further teaches that 
“the x-ray source and the detector are controlled to acquire the scout projection data at a first energy and the projection data at a second energy different from the first energy” ([0030]: two or more sets of projection data are typically obtained for the imaged object at different tube peak kilovoltage levels; [0036]: the first projection dataset may correspond to a high energy projection dataset while the second projection dataset my correspond to a low energy projection dataset; and [0039]: such metal detection may be carried out prior to the acquisition scan, for example during a scout scan).

  Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholm et al., US 2015/0366525 A1, hereinafter Sandholm, in view of Peng et al., US 2019/0066345 A1, hereinafter Peng.

Claim 10. Sandholm teaches a method, comprising: 
“performing a three-dimensional (3D) scout scan of a patient to acquire 3D scout projection data” ([0033]: the processor 52 identifies at least one artifact-causing object in at least one of the projection images or a scout image; and [0042]: the at least one dimension of the x-ray beam is calculated based at least in part upon a 3D FOV to be reconstructed from the pluratliy of projection images); 
“performing a diagnostic scan of the patient to acquire projection data” ([0022]: the collection of digitized outputs from the x-ray receiver…may be referred to a projection image of the object being imaged); 
“reconstructing a scout image from the 3D scout projection data; reconstructing an uncorrected image from the projection data” ([0026]: the FOV is reconstructed in three dimensions from the plurality of projection images);
“performing a beam-hardening reduction to obtain a corrected image” ([0029]: high radiopacity can cause…beam hardening – which may be observed as artifacts in a reconstructed 3D volume…The artifact-causing objects may be made of metal; and [0043]: based upon the radiopacity of the object, the imaging parameter of an intensity of the x-ray radiation beam can be adjusted in order to image the object in a manner that reduces the effect of any artifacts caused by the object), wherein
 “the beam-hardening reduction is calculated as a function of image data of the scout image” ([0010]; at least one object is identified in the first pluratliy of x-ray projection images; [0026]: FIG.2: the ROI may be a region in a projection image that includes the image of the artifact causing object; and [0029]: the artifact causing objects may be made of metal; and [0043]: based upon the radiopacity of the object, the imaging parameter of an intensity of the x-ray radiation beam can be adjusted in order to image the object in a manner that reduces the effect of any artifacts caused by the object…increasing the intensity of the x-ray radiation beam and/or modifying the x-ray spectra exposes the object to a greater amount of x-ray energy, more energy will pass through the object to be received by the receiver, mitigating the effect of the radiographic shadow). 
In regard to the limitation of the beam-hardening reduction being “calculated” as “a function of image data of the scout image”, the x-ray beam parameters are adjusted (increasing the intensity, modifying the exposure…etc) based on the radiopacity of the artifact causing object identified in scout scans, and these numerical parameter values are adjusted for compensating for the beam-hardening effect. Hence, these adjusted x-ray beam parameters are considered representing the beam-hardening reduction. Since the adjustment is based on the radiopacity that is inverse proportional to the pixel intensity of the imaging data, Sandholm is considered at least implicitly teaching that the x-ray beam parameters that is associated with the beam-hardening reduction is calculated as a function (i.e., depending on) the image data (i.e., depending on the radiopacity). In other words, in order for the imaging acquisition parameters to be adjusted, a new numerical value associated with each of the parameters would need to be calculated first (such that the current parameter values may be adjusted to the new values). 

Sandholm does not teach that the correction is on the uncorrected image.
However, in analogous X-ray imaging beam-hardening correction field of endeavor, Peng teaches
“performing beam-hardening reduction on the uncorrected image to obtain a corrected image” ([0078]: The correction unit 440 may correct hardening beam artifact in the CT image generated by the image reconstruction unit 420 to generate a beam hardening artifact corrected image).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Nishide and Jin combined employ such a feature of “performing beam-hardening reduction on the uncorrected image to obtain a corrected image” as taught in Peng for the advantage of “providing an efficient method and system for correcting artifact due to hard tissue in a CT image”, as suggested in Peng, [0003].
  
Claim 13. Sandholm, Ruijters and Peng combined teaches all the limitations of claim 10. 
Sandholm further teaches 
“performing the 3D scout scan at a first energy and performing the diagnostic scan at a second energy different from the first energy” ([0038]: the scouting or planning images can use a lower x-ray intensity that that used for the subsequent images).  
  
Response to Arguments
Applicant’s arguments in regard to the previously issued rejections under 35 U.S.C. 103, in specific, the teaching of Sen and Sandholm, have been fully considered but they are not persuasive. Examiner’s considerations are addressed below. 
Claims 1, 10 and 16 are now amended for the correction to be “calculated” as a function of scout projection data (claims 1 and 16) or scout image data (claim 10). 
In the rejections to claims 1 and 16, Sen is relied up for the teaching of the amended limitation at least in [0039] and [0042]. As addressed in the rejection section, the “metal mask” of Sen is considered representing the metal artifact reduction. The metal mask is generated by performing simple thresholding on a projection dataset, and “thresholding” is considered a calculation process. As addressed in the rejection section, the term “to calculate” is broadly interpreted as to determine by mathematical methods to transforms one or more inputs into on ore more results. “Thresholding” is known in the field of art for imaging data processing that performs setting a predetermined value, comparing the input data values with such a predetermined value and generating an output data set based on the comparison. It is therefore considered a process that involves calculation. 
Further note that a “function” is broadly interpreted as a mathematical relationship of one variable being determined based on another, for which the output data depends on the input data. Since metal mask of Sen is generated by performing simple thresholding on a projection dataset, the content of the projection dataset hence affects the outcome of the metal mask being generated. The metal mask that represents the metal artifact reduction is hence considered as a function of the projection data.
In the rejections to claim 10, Sandholm is relied up for the teaching of the amended limitation at least in [0010], [0026], [0029] and [0043]. As addressed in the rejection section, the x-ray beam parameters are adjusted (increasing the intensity, modifying the exposure…etc) based on the radiopacity of the artifact causing object identified in scout scans, and these numerical parameter values are adjusted for compensating for the beam-hardening effect. Hence, these adjusted x-ray beam parameters are considered representing the beam-hardening reduction. Since the adjustment is based on the radiopacity, i.e., pixel intensity, Sandholm is considered at least implicitly teaching that the x-ray beam parameters, hence the beam-hardening reduction is calculated as a function (i.e., depending on) the image data (i.e., depending on the radiopacity). In other words, in order for the imaging acquisition parameters to be adjusted, a numerical value associated with each of the parameters would need to be calculated first (such that they can be adjusted from the current setting). 
Claims 1, 10 and 16 broadly recite that the projection data or the image is corrected and a beam-hardening reduction is calculated. Applicant may consider incorporating further details to clarify (1) how the projection data is corrected (i.e., part of the data is removed or processed after acquisition, or the setting the acquisition is adjusted to compensate for the artifact, or any other method) and (2) what type of calculation is performed (i.e., thresholding, distribution map, with contrast enhancement, or any other method). Note that Sen teaches that the projection data is corrected by thresholding; and Sandholm teaches that the image is corrected by adjusting the x-ray beam parameters. The specification [0061]-[0075] and [0090] discloses details in regard to the calculation of the beam-hardening correction and further data processing to 
In the Conclusion section, Examiner cited three references that are relevant to how the correction is calculated and how the projection or the image data is corrected. Examiner suggests that these references should be carefully reviewed when making further claim amendments. 
Based on the above considerations, claims 1-3, 10, 13, 16 and 17 remain being rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., 2006/0159223 A1. This reference discloses that the beam hardening calibration function is calculated based on air scans for CT images. 
Ohishi e al., US 2003/0031299 A1. This reference discloses a beam-hardening correction due to contrast agent. This reference does not have a teaching that the correction is calculated from the projection data of a scout scan.
Hsieh et al., US 5,970,112 A. This reference discloses that the scout projection data is used to calculate artifact. Based on the result, the collimator is adjusted for beam hardening reduction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793